UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 MORGAN ART FOUNDATION LIMITED,                                            3/6/20

                Plaintiff,                             18-CV-4438 (AT) (BCM)
         -against-
                                                       ORDER RE SEALING REQUEST
 MICHAEL MCKENZIE, et al.,
                Defendants.

BARBARA MOSES, United States Magistrate Judge.

       By Order dated February 28, 2020 (Feb. 28 Order) (Dkt. No. 224), the Court granted the

motion of counterclaimant James W. Brannan, as personal representative of the Estate of Robert

Indiana (the Estate), for leave to file its Second Amended Answer and Counterclaims (SAAC)

against counterclaim defendants Morgan Art Foundation Limited (MAF or Morgan), Simon

Salama-Caro, Shearbrook (US) LLC (Shearbrook), Figure 5 Art LLC, and RI Catalogue Raisonné

LLC (collectively the Counterclaim Defendants). On March 2, 2020, the Estate filed the SAAC

under seal (Dkt. No. 226), together with a protective letter-motion (Estate Ltr.) (Dkt. No. 225),

explaining that while it did not believe sealing was warranted, the Counterclaim Defendants had

requested that certain information be redacted from any publicly-available version of the pleading.

         On March 5, 2020, the Counterclaim Defendants filed their own letter-motion (MAF Ltr.)

(Dkt. No. 237), seeking leave to redact "sensitive business information" from the SAAC, including

"the sale prices of artworks, the dollar amounts of joint venture fees, the dollar amounts of the cost

of insuring certain artworks, and other sensitive information the disclosure of which would cause

harm to the Counterclaim-Defendants." MAF Ltr. at 1-2. Simultaneously, the Counterclaim

Defendants filed a redacted version of the SAAC on the public docket (Dkt. No. 238), and another
unredacted version (this one highlighting the portions that were redacted from the public filing)

under seal. (Dkt. No. 239.) 1 For the reasons that follow, the sealing application will be denied.

       This case concerns the late American artist Robert Indiana. MAF is a Bahamas limited

liability company that claims to own the rights to much of Indiana's artistic output through a series

of agreements (the Agreements) executed by the artist during his lifetime, including two 1999

contracts giving MAF the right to make and sell new versions or reproductions of numerous

Indiana images and sculptures in exchange for royalties calculated as a percentage of MAF's "net

income" from its sales. See SAAC ¶¶ 186-92 & Exs. A-B. Salama-Caro is a resident of New York

who describes himself as both an "advisor" to MAF and as Indiana's "exclusive agent." See Amend.

Compl. (Dkt. No. 47) ¶¶ 7, 54, 57, 60, 79.

       In the SAAC, the Estate accuses the Counterclaim Defendants of breaching the Agreements

by, inter alia, selling Indiana artworks without making any royalty payments, see SAAC ¶ 183(a),

228-29, 256(f), 261(d), and in other instances "underpaying Indiana as a result of failure to count

all relevant sales revenues, and deductions of improper, inflated, and artificial expenses in order

to calculate the payment amount." Id. ¶¶ 183(c), 184, 256(e), 261(c). The allegedly improper

expenses include consulting fees paid to a business owned by a son of Salama-Caro and

unexplained "joint venture fees." Id. ¶¶ 183(c), 207, 212-13.

       The Estate further alleges that MAF breached the covenant of good faith and fair dealing

(and that Salama-Caro and Shearbrook induced Morgan to breach its contracts with Indiana) by,

inter alia, engaging in "sham sales" of Indiana artworks at below-market prices to Shearbrook,

which the Estate describes "Salama-Caro's company," so that Shearbrook could resell the works


1
 Both currently-sealed versions of the SAAC (Dkt. Nos. 225 and 235) are redacted to conceal
bank account numbers in accordance with Fed. R. Civ. P. 5.2(a).




                                                 2
to the "genuine buyer" at a "substantial markup," on which no royalty was paid to the artist. SAAC

¶¶ 183(d), 215-22, 268, 309. In addition, the Estate alleges, MAF and Salama-Caro offered certain

Indiana works for sale at auction, where they bid on those works themselves, "to increase the

market price of Indiana's works," and then improperly deducted the "inflated" acquisition costs

from royalties otherwise due to the artist. Id. ¶ 183(e), 222-27. As a result of this and other

misconduct, MAF has allegedly diverted "millions of dollars from Indiana" while earning

"millions of dollars" for itself by selling Indiana artworks without compensation to the artist. Id.

¶¶ 203-04, 228.

       Both the body of the SAAC and its numerous exhibits disclose the precise dollar amount

of many of the transactions that the Estate alleges to be improper, including the royalties paid to

Indiana in certain years, the prices for certain private and auction sales of Indiana works, the

challenged consulting and joint venture fees, and other deductions that the Estate characterizes as

inappropriate. The Counterclaim Defendants seek to redact all of those figures – as well as all

general references to the magnitude of the alleged financial misconduct 2 – because MAF and its

affiliates are "wholly owned private companies that do not otherwise publish their financial

information," MAF Ltr. at 2, and because disclosure of the dollar figures at issue would cause them

"competitive harm." Id. Nowhere in their letter-motion, however, do the Counterclaim Defendants

explain the nature of that competitive harm.

       Pleadings – including counterclaims – are core "judicial documents" subject to a strong

presumption of public access under the First Amendment and common law. Bernstein v. Bernstein

Litowitz Berger & Grossmann LLP, 814 F.3d 132, 140 (2d Cir. 2016). See also Accent Delight



2
 For example, the Counterclaim Defendants propose to redact the word "millions" (or the phrase
"millions of") wherever it appears in the SAAC, including ¶¶ 203 and 204.


                                                 3
Int'l Ltd. v. Sotheby's, 394 F. Supp. 3d 399, 416 (S.D.N.Y. 2019) (denying Sotheby's motion to

seal the unredacted version of a complaint in which plaintiffs alleged that the auction house aided

and abetted a fraudulent scheme by an art dealer to dupe them into paying inflated prices for their

art collection). Moreover, in this case, as in Accent Delight, the allegedly sensitive information,

including the prices at which art changed hands both privately and publicly, lies "at the very heart

of the litigation." Accent Delight, 394 F. Supp. 3d at 417 (quoting Under Seal v. Under Seal, 273

F. Supp. 3d 460, 472 (S.D.N.Y. 2017)). Disclosure of the figures is essential "[i]f the public is to

understand the nature of the dispute" and "the reasons for the court's rulings," Under Seal, 273 F.

Supp. 3d at 472, including this Court's recent decision to permit the Estate to file the SAAC over

MAF's opposition, including its contention that the Estate failed to plead a cognizable claim for

breach of the covenant of good faith and fair dealing. See Feb. 28 Order at 9.

       It is the Counterclaim Defendants' burden, as the proponent of an order sealing the

unredacted SAAC, to "demonstrate that redaction is 'essential to preserve higher values.'" Accent

Delight, 394 F. Supp. 3d at 416 (quoting Bernstein, 814 F.3d at 144-45). It is not enough, in such

a case, for the proponent to make general claims, or for the court to make general findings, that

the information at issue is "sensitive" or that a party will be "harmed" by its disclosure. See

Bernstein, 84 F.3d at 144-45 (quoting In re N.Y. Times Co., 828 F.2d 110, 116 (2d Cir. 1987))

('''Broad and general findings' and 'conclusory assertion[s]' are insufficient to justify deprivation

of public access to the record.") Rather, "the presumption of access here can be overcome only by

specific, on-the-record findings that higher values necessitate a narrowly tailored sealing."

Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 126 (2d Cir. 2006).

       I cannot make those findings in this case. As noted above, the Counterclaim Defendants

provide no support for their conclusory assertion that the disclosure of the dollar figures in the




                                                 4
SAAC would cause them "competitive harm." MAF Ltr. at 2. They make no showing that the

prices at which they bought and sold Indiana artworks, the royalties they paid the artist, or the

expenses they deducted when calculating those royalties are could be used to depress the market

for Indiana's art in the future or cause them other competitive harm. Nor, for that matter, do they

demonstrate that the prices discussed in the SAAC are presently unknown to the public. 3

Moreover, the Estate – which has an equally strong interest in preventing any damage to the market

for Indiana artwork – does not share the Counterclaim Defendants' concerns about disclosure and

"does not believe" that any information in the SAAC, other than bank account information,

requires sealing. Estate Ltr. at 1. I note as well that the information that MAF seeks to conceal

from the public is all specific to the Indiana artworks at issue in this case. The SAAC does not

disclose the Counterclaim Defendants' internal financial information, business strategies, or the

like. Thus, the fact that MAF and its affiliates are privately owned cannot justify the sealing order

they seek.

       For these reasons, the sealing motions at Dkt. Nos. 225 and 237 are DENIED. The Clerk

of Court is respectfully directed to unseal and remove all restrictions from Dkt. No. 226.

Dated: New York, New York                      SO ORDERED.
       March 6, 2020

                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge



3
  It appears that at least some of those prices were publicly disclosed at the time of the transaction.
For example, the Estate alleges that a certain Indiana sculpture was purchased by MAF's chairman
for $1,706,500, through an auction at Sotheby's, one day after MAF sold "the exact same sculpture"
to Shearbrook for a lower price. SAAC ¶ 219-23. The $1,706,500 auction price was disclosed on
the Sotheby's website, a printout from which is attached to the SAAC – unredacted – as Exhibit G.
Yet the Counterclaim Defendants seek to redact the same dollar figure from ¶¶ 220 and 221 of the
SAAC and from the Sotheby's invoice attached as Exhibit F.


                                                  5
